Title: From Thomas Jefferson to Thomas Pinckney, 27 November 1792
From: Jefferson, Thomas
To: Pinckney, Thomas



Dear Sir
Philadelphia Nov. 27. 1792.

The bearer hereof Mr. Marshal, a gentleman of Virginia, proposing to visit England on his affairs I take the liberty of recommending him to your attention. His connections in the state from which he comes are of the most respectable and his worth and talents will justify any good offices you can render him which will also be acknoleged as obligations on Dr. Sir Your most obedt & most humble servt

Th: Jefferson

